Exhibit 10.15

AMENDED AND RESTATED LETTER OF CREDIT REIMBURSEMENT AGREEMENT BETWEEN TIC AND
IAC, L.P.

          This Amended and Restated Letter of Credit Reimbursement Agreement
(this “Agreement”) is entered into as of the 15th day of March, 2003, by and
between THE IRVINE COMPANY, a Delaware corporation (“TIC”), and IRVINE APARTMENT
COMMUNITIES, L.P., a Delaware limited partnership (“IAC”).

R E C I T A L S

          A.     Pursuant to that certain Indenture of Trust dated as of August
1, 2001, by and between the California Statewide Communities Development
Authority (the “Authority”) and U.S. Bank Trust National Association, as Trustee
(the “Trustee”), the Authority has issued The California Statewide Communities
Development Authority Multifamily Housing Revenue Bonds (IAC Project) Series
2001 W-1, Multifamily Housing Revenue Refunding Bonds (IAC Project) Series 2001
W-2 and Multifamily Housing Revenue Refunding Bonds (IAC Project) Series 2001
W-3 (collectively, the “Bonds”) for purposes of providing a loan (the “Loan”) to
IAC. 

          B.     The Loan was made pursuant to a Loan Agreement dated as of
August 1, 2001 between the Authority and IAC (as it may have been or in the
future be amended (the “Loan Agreement”).  The Loan Agreement requires IAC to
pay, in addition to the fees and expenses of the Authority and the Trustee and
certain other costs, amounts sufficient for the payment of principal and
premium, if any, and interest on the Bonds, as such payment become due. 

          C.     As a condition precedent to the issuance of the Bonds and the
making of the Loan to IAC, the Authority required that IAC obtain and deliver to
the Trustee, for the benefit of Trustee and the holders of the Bonds an
irrevocable direct-pay letter of credit (the “Bond Letter of Credit”) to secure
payment of principal and interest in respect of the Bonds and the purchase price
of the Bonds tendered for purchase pursuant to the Indenture.

          D.     IAC requested that TIC (i) cause the Bond Letter of Credit to
be issued by the issuing bank under TIC’s revolving credit facility or another
issuing bank acceptable to IAC and (ii) from time to time, upon request by IAC
and agreement by TIC, cause other letters of credit necessary or desirable for
IAC’s business purposes to be issued. 

          E.     TIC agreed to cause the Bond Letter of Credit to be issued
under its existing revolving credit facility and, from time to time, upon
request of IAC and agreement by TIC to cause the Bond Letter of Credit to be
renewed and other letters of credit to be issued for IAC’s benefit on the terms
and conditions contained herein.

          F.     The parties have agreed to amend and restate all prior oral and
written agreements between them relating to the issuance of the Bond Letter of
Credit and other letters of credit TIC has caused to be provided on IAC’s behalf
to be amended and restated on the terms contained herein.

 



--------------------------------------------------------------------------------

AGREEMENT

                    NOW, THEREFORE, in consideration of the foregoing Recitals
and subject to the terms and conditions set forth below, TIC and IAC amend and
restate all of their prior written and oral agreement with respect to the Bond
Letter of Credit and any other letters of credit TIC has caused to be issued for
the benefit of or otherwise at the request of IAC as follows:

 

1.       Letters of Credit

 

 

 

          (a)     Issuance of Letters of Credit on Behalf of IAC.At IAC’s
request, TIC, in its sole discretion, has caused the Bond Letter of Credit and
other letters of credit to be issued and may, in TIC’s sole discretion cause the
Bond Letter of Credit and such other letters of credit to be renewed and
additional letters of credit to be issued under TIC’s revolving credit
facilities or other credit arrangements with TIC’s lenders on IAC’s behalf.  The
Bond Letter of Credit and any other letters of credit that TIC causes to be
issued at IAC’s request or on IAC’s behalf hereunder are collectively referred
to herein as the “IAC LCs”).  IAC acknowledges however that TIC is under no
obligation to IAC to facilitate the issuance of new IAC LCs or to renew
outstanding IAC LCs.  IAC acknowledges that TIC may at any time require IAC to
cause any IAC LCs to be replaced or cash collateralized on five business days
notice prior to any IAC LCs’ stated expiration dates.

 

 

 

          (b)     TIC is a Facilitator for IAC, Not an Obligor or an LC
Provider.  IAC acknowledges that any TIC action to facilitate the provision or
maintenance of IAC LCs does not create or imply an obligation to guaranty,
assume or otherwise become obligated to repay IAC’s obligations or to cause any
IAC LCs to be issued or renewed.  IAC further acknowledges that TIC is not an
issuer of letters of credit and has no obligation to issue any letters of credit
on IAC’s behalf.

 

 

 

          (c)     Reimbursement for Drawings.  Except as otherwise provided in
Section 4(g) IAC hereby promises to immediately pay to and reimburse TIC for
(or, at TIC’s election, to pay to and reimburse the issuer of any IAC LC
directly for) any and all drawings under the IAC LCs.

 

 

 

          (d)     Payments to TIC of Costs and Expenses.  IAC shall reimburse
TIC for direct or indirect costs, fees and expenses incurred by TIC in
connection with the IAC LCs within three business days after notice thereof,
including, without limitation any fees or expenses incurred in connection with
causing any  IAC LCs to be issued, maintained, renewed or replaced.

 

 

 

          (e)     Election to Treat Amounts Due as a Loan.  Notwithstanding the
above, TIC may elect, in its sole discretion, either in a specific instance or
generally, to allow IAC to defer amounts due to TIC to a date acceptable to
TIC.  The terms of such repayments, including the interest rate and due date,
may be set by TIC, provided that if no terms are specified but TIC has elected
in its sole discretion to treat the applicable amounts as a loan, the
outstanding balance shall accrue interest at a variable rate determined as
follows:

 

 

 

 

          (i)     If TIC has any principal outstanding under either of its
corporate revolving credit lines (collectively the “The Irvine Company Corporate
Revolver

2



--------------------------------------------------------------------------------

 

and Bridge”), the applicable interest rate shall be the weighted average
interest rate on the outstanding principal balance of The Irvine Company
Corporate Revolver and Bridge, inclusive of the index and margin but exclusive
of any other costs or fees.

 

 

 

 

 

          (ii)     If no principal is outstanding under The Irvine Company
Corporate Revolver and Bridge, the Minimum Variable Rate shall be the LIBOR rate
applicable to deposits in United States dollars for a period of one month or
less.

 

 

 

 

 

          (iii)     Notwithstanding the above, and in any event, the interest
rate shall not be lower than the applicable federal rate as determined by the
Internal Revenue Service, as adjusted from time to time (as defined in 1986
Internal Revenue Code Section 1274(d), as amended from time to time).

 

 

 

 

 

          (iv)     Any such interest accrued as of the last day of each calendar
month (“Monthly Interest Payments”) shall be (x) due and payable on the fifth
calendar day of the following month; provided that if such date falls on a day
other than a Saturday, Sunday or other day when banks are authorized or required
to be closed in California, Minnesota, North Carolina or New York (a “Banking
Day”), interest shall be due and payable on the next Banking Day or (y) with
TIC’s consent, accrued on the fifth calendar day of the following month;
provided that if such date falls on a day other than Banking Day, interest shall
be accrued beginning on the next Banking Day, and compounded monthly until the
principal balance of such loan is repaid, at which time such accrued and
compounded interest shall be due and payable.

 

 

 

 

          (f)     Certain Acknowledgements/Conflicts of Interest.

 

 

 

 

 

          (i)     IAC acknowledges and agrees that, TIC may take any and all
actions necessary or desirable, in TIC’s discretion, without notice to or the
consent of IAC, to amend, modify, extend, terminate or otherwise change the
terms of TIC’s revolving credit facilities or any other credit arrangements,
including but not limited to changes that may impact the pricing, terms,
expiration date or other provisions of the IAC LCs.

 

 

 

 

 

          (ii)     As between TIC and IAC, IAC assumes all risks of the acts or
omission of the Trustee and any other beneficiary of any IAC LC provided that
this assumption shall not impair IAC’s rights and remedies against Trustee or
any other such beneficiary.  IAC acknowledges and agrees that TIC shall not be
responsible for (i) the use made of any IAC LC; (ii) the validity, sufficiency
or genuineness of any documents or endorsements delivered in connection with any
IAC LC, even if such documents should in fact provide to be in any or all
respects invalid, insufficient, fraudulent or forged; (ii) payment by the
issuing bank of any IAC LC against presentation of documents which do not comply
with the terms of the IAC LC or (iv) any other circumstances of the issuer of an
IAC LC making or failing to make payment under the IAC LC.

3



--------------------------------------------------------------------------------

 

          (g)     Expiration of Agreement.  Either party may terminate this
Agreement at any time upon ninety (90) days prior written notice to the other. 
Upon the termination date of this Agreement, all amounts payable hereunder shall
be immediately due and payable and any IAC LCs shall be replaced or, if approved
by TIC, cash collateralized upon terms acceptable to TIC in its sole discretion.

 

 

 

2.     Covenants and Continuing Agreements

 

 

 

          During the term of this Agreement, IAC covenants that it shall:

 

 

 

          (a)     timely pay all amounts due and perform all obligations under
the Loan Agreement and any other obligations credit enhanced or otherwise
supported by any IAC LCs issued hereunder.

 

 

 

          (b)     preserve and maintain its separate legal existence and all
rights, privileges, and franchises in connection therewith.

 

 

 

3.     Representations and Warranties

 

 

 

          TIC and IAC hereby represent and warrant that this Agreement has been
duly authorized, executed and delivered by TIC and IAC, respectively.

 

 

 

4.     Events of Default; Rights and Remedies on Default

 

 

 

          (a)     Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

 

 

 

          (i)     Non-payment.  The failure of IAC to make any payments due or
perform any other obligations hereunder.

 

 

 

 

 

          (ii)     Insolvency, etc.  IAC shall (a) apply for, suffer the
appointment of or consent to the appointment of, or the taking of possession by,
a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (b) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (c) make a general assignment for the benefit of creditors,
(d) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (e) be adjudicated a bankrupt or insolvent, (f) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (g) acquiesce to, or fail to have dismissed, within thirty (30) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (h) take any action for the purpose of effecting any of the foregoing.

 

 

 

 

          (b)     Acceleration of the Obligations.  Upon the occurrence of any
Event of Default pursuant to this Agreement, all unpaid amounts or other charges
outstanding under this Agreement shall be immediately due and payable, without
demand, present or any other requirements of any kind (all of which are hereby
expressly waived by IAC) and IAC shall cause any IAC LCs issued hereunder to be
replaced or, if approved by TIC, cash collateralized in a manner satisfactory to
TIC in its sole discretion.

4



--------------------------------------------------------------------------------

 

          (c)     Default Rate.  If an Event of Default has occurred and IAC has
not immediately paid all amounts due, interest on all unpaid amounts shall
accrue and compound daily at the lesser of:

 

 

 

 

 

                    (i)     The prime rate quoted by Wells Fargo Bank, N.A. plus
three percent (3%) per annum, compounded on the first business day of each
month; or

 

 

 

 

 

                    (ii)     The maximum rate permitted by law.

 

 

 

 

Payment or acceptance of the increased rates of interest provided for in this
Section 4(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of TIC hereunder.

 

 

 

 

          (d)     Remedies Cumulative.  The remedies of the holder hereof as
provided herein or at law or in equity, shall be cumulative and concurrent, and
may be pursued singly, successively, or together at the sole discretion of TIC,
and may be exercised as often as occasion therefore shall occur; and the failure
to exercise any such right or remedy shall in no event be construed as a waiver
or release thereof.

 

 

 

 

5.     Miscellaneous

 

 

 

 

          (a)     No Obligation to Provide Information.  This Agreement does not
obligate TIC to provide, nor entitle IAC to obtain, any financial or other
information relating to TIC or any affiliated or related person, corporation,
partnership or entity.  IAC specifically acknowledges that it is not authorized
to obtain TIC’s credit facility agreements or related information.

 

 

 

 

          (b)     Modification of Agreement.  This Agreement may not be
modified, altered or amended, except by an agreement in writing signed by each
of the parties hereto.

 

 

 

 

          (c)     Payment of Costs of Collection.  IAC shall pay costs of
collection, including attorneys’ fees, whether or not suit is filed, upon the
nonperformance by IAC of any duty or obligation arising out of or in connection
with the Agreement.

 

 

 

 

          (d)     Time of the Essence.  Time is of the essence with respect to
this Agreement and each provision hereof.

 

 

 

 

          (e)     Successors and Assigns.  This Agreement shall inure to the
benefit of the parties hereto, their successors and assigns; provided, however,
that neither party hereto may make an assignment of its obligations or
liabilities under this Agreement without the prior written consent of the other
party.

 

 

 

 

          (f)     Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute one
and the same instrument.

 

 

 

 

          (g)     Entire Agreement.  This Agreement, together with all other
instruments, agreements and certificates executed by the parties in connection
herewith, embody

5



--------------------------------------------------------------------------------

 

the entire understanding and agreement between the parties hereto and thereto
with respect to the subject matter hereof and thereof, and supersede all prior
agreements, understandings and inducements, whether express or implied, oral or
written.

 

 

 

 

          (h)     Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California
excluding any laws that require the application of another jurisdiction’s laws.

[Signatures on Next Page]

6



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, TIC and IAC have duly executed this
Agreement as of the day and year first written above.

 

TIC:

THE IRVINE COMPANY,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ MARC D. LEY

 

 

 

--------------------------------------------------------------------------------

 

 

 

Marc D. Ley,
Group Senior Vice President
and Chief Financial Officer

 

 

 

 

 

 

By:

/s/ ROBERT M. LANG

 

 

 

--------------------------------------------------------------------------------

 

 

 

Robert M. Lang,
Vice President, Capital Markets

 

 

 

IAC:

IRVINE APARTMENT COMMUNITIES,L.P.,
a Delaware limited partnership

 

 

 

 

 

 

By:

IRVINE APARTMENT COMMUNITIES, LLC,

 

 

 

a Delaware limited liability company

 

 

 

By:

THE IRVINE COMPANY

 

 

 

By:

/s/ MARC D. LEY

 

 

 

--------------------------------------------------------------------------------

 

 

 

Marc D. Ley,
Group Senior Vice President
and Chief Financial Officer

 

 

 

 

 

 

By:

/s/ ROBERT M. LANG

 

 

 

--------------------------------------------------------------------------------

 

 

 

Robert M. Lang,
Vice President, Capital Markets

 

S-1